DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The term “firing member” in claims 1, 4-7, 10-13, and 15-17 is considered to have sufficient structure and is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a “first camming member” 312 in claims 1, 2, 7, 8, 12, 13, disclosed in paragraph [0114] as a lower lateral flange; 
a “second camming member” 314 in claims 1, 2, 7, 8, 12, 13, disclosed in paragraph [0114] as an upper lateral flange; 
a “biasing member” in claims 4, 5, 7, 15, 16, disclosed in paragraph [0115] as a spring;
a “proximal camming portion” 356 in claims 5, 10, 12, 13, 16, 17, disclosed in paragraph [0116] as a proximal camming surface that cammingly engages the distal protrusion 316 of the firing member 310; and 
a “firing lockout” in claim 1, disclosed in paragraphs [0114]-[0115] as comprising a firing member having a distal protrusion, a sled, and a channel opening.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US Patent Appl. Pub. No. 2015/0297225).  
With respect to claim 1, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078, figure 40, configured to eject said staples from said staple cartridge (paragraph [0292], lines 23-29), wherein said sled 6078 is movable from a proximal position to a distal position (paragraph [0292] lines 13-14; and paragraph [0429], line 5); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge 
With respect to claim 2, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said lockout is defeated (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 3, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 

With respect to claim 4, Huitema et al. disclose that the firing member is biased into said channel opening by a biasing member 6090 when said lockout is enabled (paragraph [0428], lines 3-17; 
With respect to claim 5, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member (6050) to overcome the force of said biasing member (6090) and defeat said lockout (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A below.  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).   As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).    

    PNG
    media_image1.png
    312
    689
    media_image1.png
    Greyscale
  
With respect to claim 6, Huitema et al. disclose that said firing member is lifted out (Arrow U, figure 40) of said channel opening by said sled when said lockout is defeated (paragraph [0429], lines 8-11, figure 40).
With respect to claim 7, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078, figure 40 configured to eject said staples from said staple cartridge (paragraph [0292], lines 23-29), wherein said sled 6078 is movable from a proximal position to a distal position (paragraph [0292] lines 13-14; and paragraph [0429], line 5); an anvil 20, wherein said anvil is movable relative to said staple cartridge (paragraph [0290], lines 1013, figures 1 and 2), and wherein said anvil 20 comprises an anvil slot 58 (paragraph [0291], line 18, figure 2); a firing member 6050, 6080 configured to move said sled 6078 from said proximal position to said distal position to eject said staples from said staple cartridge during a firing stroke (paragraph [0427], lines 1-2, paragraph [0292] lines 11-14 and 23-29, figure 40), wherein said firing member comprises: a cutting edge 6053 (paragraph [0427], line 11, figure 40); a first camming member 6070 (paragraph [0428], line 19, figure 42); a second camming member 6058 configured to engage said anvil slot during said firing stroke (paragraph [0427], lines 13-18, figure 42); and a distal protrusion 6056 (paragraph [0427], line 13; figure 40); an elongate channel 6122 configured to receive said staple cartridge (paragraph [0427], lines 7-10, figure 40), wherein a longitudinal cavity 6030 is defined between said cartridge pan and said elongate channel when said staple cartridge is received in said elongate channel, and wherein said longitudinal cavity is configured to receive said first camming member during said firing stroke (paragraph [0429], lines 1-8 and 12-14; figure 40; paragraph [0292], lines 27-31; figures 3 and 4), and wherein said elongate channel comprises a channel opening 6040 (paragraph [0428], lines 23-24; figure 41); and a biasing member 6090 configured to apply a biasing force to said firing member and move said firing member into said channel opening when said sled is not in said proximal position (paragraph [0428], lines 3-17; figure 41), wherein said firing member is prevented from performing said firing stroke when said firing member is positioned in said channel 
With respect to claim 8, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot 58 when said sled is in said proximal position (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40).
With respect to claim 9, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
 With respect to claim 10, Huitema et al. disclose that the sled 6078 comprises a proximal camming portion configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member (paragraph [0428], lines 3-7 and paragraph [0429], lines 8-14, figure 40).  See Annotated Figure A above.  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).  As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).       
With respect to claim 11, Huitema et al. disclose that said firing member 6050, 6080 is lifted out (Arrow U, figure 40) of said channel opening 6040 by said sled 6078 when said sled is in said proximal position (paragraph [0429], lines 8-11; figure 40).  
With respect to claim 12, Huitema et al. disclose a surgical instrument 10 (paragraph [0290], line 1; figure 1) comprising: a staple cartridge 42 (paragraph [0291], line 13; figure 1), comprising: a cartridge body 85 (paragraph [0292], line 32, figure 4); staples 83 (paragraph 0292], line 26); a cartridge pan 74 releasably attached to said staple cartridge (paragraph [0292], lines 35-39, figure 4); and a sled 6078 configured to eject said staples from said staple cartridge, wherein said sled is movable from a proximal position to a distal position (paragraph [0292], lines 13-14 and 23-29; paragraph [0429], line 5; figure 
With respect to claim 13, Huitema et al. disclose wherein said sled 6078 is configured to align said first camming member 6070 with said longitudinal cavity 6030 and said second camming member 6058 with said anvil slot when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0427], lines 13-18; paragraph [0429], lines 8-14; figure 40; Annotated Figure A).  
With respect to claim 14, Huitema et al. disclose the staple cartridge 42.  The staple cartridge of Huitema et al. is considered to be replaceable, since Huitema et al. disclose removing a staple cartridge from the stapler and inserting a staple cartridge into the stapler.  Thus one is fully capable of replacing said staple cartridge.  
The intended use recitation language (some of which has been italicized supra) carries no weight in the absence of any distinguishing structure. Huitema discloses the structure as claimed and is thus capable of performing the functions. See MPEP 2114 which states: 	APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). 
With respect to claim 15, Huitema et al. disclose wherein said firing member is biased into said channel opening by a biasing member 6090 when said sled is not in said proximal position (paragraph [0428], lines 3-17, figure 41).  As noted above, the biasing member is disclosed to be a spring, Huitema et al. teach biasing member is a spring arm 6090 (paragraph [0428]).
With respect to claim 16, Huitema et al. disclose wherein said proximal camming portion of said sled is configured to cammingly engage said distal protrusion of said firing member to overcome the force of said biasing member to permit said firing member to perform said firing stroke (paragraph [0428], lines 3-7; paragraph [0429], lines 8-14, figure 40; Annotated Figure A).  The proximal camming portion of Huitema et al. is considered to be configured to cammingly engage the distal protrusion since Huitema et al. discloses that the placement of the sled engages the distal protrusion and moves (i.e., cams) the distal protrusion (Arrow U, figure 40).  As noted above, the proximal camming portion is disclosed to be a proximal camming surface, Huitema et al. teach the proximal camming portion is a proximal camming surface (paragraph [0429], lines 8-14, figure 40, Annotated Figure A).         
With respect to claim 17, Huitema et al. disclose wherein said firing member is lifted (Arrow U) toward said anvil when said proximal camming portion engages said distal protrusion of said firing member (paragraph [0429], lines 8-11, figure 1, figure 40, Annotated Figure A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publ. No. 2015/0289873 discloses a surgical stapler including a firing lockout in figure 11.  US Patent Publ. No. 2016/0367256 discloses a surgical stapler including a firing lockout in figure 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J. Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LJH/

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/11/2021